PER CURIAM:
The appellants, David Allen King, suing by his next friend and guardian, William King, and William King, suing individually, appeal from a final judgment of the Circuit Court of Wayne County dismissing their personal injury action against the appellee, the Wayne County Board of Education, on the ground that county boards of education possess constitutional immunity. Boggs v. Clay County Board of Education, 161 W.Va. 471, 244 S.E.2d 799 (1979). The appellants contend on appeal that county boards of education should not be entitled to immunity from suit and that the lower court erred in dismissing their complaint on this ground. We agree.
After the circuit court’s ruling and while this appeal was pending, this Court overruled Boggs and held that “[ljocal boards of education do not have state constitutional immunity nor common law governmental immunity from suit.” Syllabus point, Ohio Valley Contractors v. Board of Education of Wetzel County, W.Va., 288 S.E.2d 814 (1982). In view of our decision in Ohio Valley Contractors, this case must also be reversed.
The judgment of the Circuit Court of Wayne County is reversed and the case is remanded for further proceedings.
Reversed and remanded.